— In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Nassau County (Levitt, J.), dated February 25, 1983, which denied their motion for leave to enter a default judgment and granted defendant’s cross motion for an extension of time within which to interpose an answer. Order affirmed, without costs or disbursements (see CPLR 2005, 3012, subd [dl; cf. Himmelstoss v Parent’s Aid Soc., 96 AD2d 576; S.G.S.G. Constr. Corp. v Marr, 96 AD2d 937). Damiani, J. P., Lazer, Mangano and Boyers, JJ., concur.